                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROOSEVELT M. WILLIAMS,

                              Plaintiff,
        v.                                                                 ORDER

 TRISH ANDERSON, SHANE ZAHRTE,                                          17-cv-304-jdp
 and LUCAS WOGERNESE,

                              Defendants.


       Plaintiff Roosevelt M. Williams, appearing pro se, is an inmate at Waupun Correctional

Institution. Williams brings this lawsuit alleging that defendant prison officials canceled a

prescription for ice used to treat his gout. Williams has filed a motion regarding legal-loan

funds, stating that prison officials incorrectly interpreted state law in denying him a loan. Dkt.

17.

       Generally, this court does not interfere with the Department of Corrections’

administration of legal loans. See Gruenberg v. Tetzlaff, No. 13-cv-95-wmc, 2014 WL 3735875,

at *5 (W.D. Wis. July 29, 2014). In other circumstances I might ask the state to explain how

it is ensuring that Williams has adequate legal materials so that he has access to the court. But

that does not appear to be a problem for Williams: he has filed several lawsuits over the past

few years, along with various motions and other submissions in most of them. In his current

motion he does not explain how he has been blocked from litigating this lawsuit. So I will deny

his motion. He is free to renew his motion but he will have to explain what specific tasks that

he cannot accomplish as a result of the legal loan denial.
                                         ORDER

       IT IS ORDERED that plaintiff Roosevelt M. Williams’s motion regarding the denial of

legal loans, Dkt. 17, is DENIED.

       Entered October 29, 2018.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            2
